DETAILED ACTION
Applicant amendment received on July 29, 2022 in which claims 18-19 amended, has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicant should note that regarding claim 18, the rejection is maintained since the limitation “identify a value of temporal identification (temporal ID) of each NAL” is clearly taught by Seregin in [0155] and [0161]. The Applicant is arguing a broad limitation that Seregin clearly states that “For example, if there is an up-switching and a subsequent down-switching, and the first base layer picture after the down-switching has a temporal ID of 1, the picture to be kept in the DPB may be the picture that is temporally closest to the first base layer picture after the down-switching and has a temporal ID of 1. In another embodiment, the picture that is kept in the DPB is the closest picture with a temporal ID of 0.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Application Publication no. 2013/0195205) in view of Park et al. (US Patent Application Publication no. 2022/0159252).

Regarding claim 1, Wang discloses video decoding device comprising: a communication interface configured to receive a compressed video bitstream including a decoder configuration record (See Fig. 3, destination device 14, and [0134]); and a processor operably coupled to the communication interface, the processor configured to: determine, based on a frame width value and a frame height value in the decoder configuration record, whether largest values for a frame width and a frame height for the compressed video bitstream are indicated by the frame width value and frame height value in the decoder configuration record (See Wang [0107], [0149] and [0136] “pictureWidthInLumaPixels may indicate the decoded picture width in units of luma pixels, for the stream to which this configuration record applies. pictureHeightInLumaPixels may indicate the decoded picture height in units of luma pixels, for the stream to which this configuration record applies”); and decode the compressed video bitstream based on (i) the frame width value and the frame height value in the decoder configuration record or (ii) a frame width value and a frame height value from an SPS (See Wang [0136] “pictureWidthInLumaPixels may indicate the decoded picture width in units of luma pixels, for the stream to which this configuration record applies. pictureHeightInLumaPixels may indicate the decoded picture height in units of luma pixels, for the stream to which this configuration record applies.”).
It is noted that Wang is silent about when the largest values for the frame width and the frame height are not indicated by the frame width value and the frame height value in the decoder configuration record, identify a sequence parameter set (SPS)_in_stream value in the decoder configuration record.
However, Park teaches decoding wherein when the largest values for the frame width and the frame height are not indicated by the frame width value and the frame height value in the decoder configuration record, identify a sequence parameter set (SPS)_in_stream value in the decoder configuration record (See Park [0347]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Wang’s decoding to incorporate Park’s teachings wherein when the largest values for the frame width and the frame height are not indicated by the frame width value and the frame height value in the decoder configuration record, identify a sequence parameter set (SPS)_in_stream value in the decoder configuration record.  The motivation for performing such a modification in Wang is to effectively signal syntax elements regarding sizes of coding units of various shapes in order to determine the allowable range of the size of the coding unit, according to a height and width ratio.

As per claim 9, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Wang and Park further teaches the encoding device and the encoding steps as seen in paragraph [0056], Fig. 3 and paragraph [0089].

5.	Claims 2-3, 4-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Application Publication no. 2013/0195205) in view of Park et al. (US Patent Application Publication no. 2022/0159252), and further in view of Webb et al. (US Patent Application Publication no. 2010/0246683).

As per claims 2, 4-8, 10, 12 and 14-16,  it is noted that the combination of Wang and Park is silent about video encoding/decoding device wherein the frame width value and the frame height value indicate a maximum size of a frame width and a frame height in the compressed video bitstream when a value of the SPS in stream value is either 0 or 1.
	However, Webb teaches  a video decoding device wherein the frame width value and the frame height value indicate a maximum size of a frame width and a frame height in the compressed video bitstream when a value of the SPS in stream value is either 0 or 1 (See Webb [0007], [0056] “For example, a value of 0 for log2_max_frame_num_minus4 means to read 4 bits from the bitstream for the frame number, and a value of 1 means to read 5 bits for the frame number.”).   The Applicant should note that all of the limitations of claims 4-8 are sequence parameter sets found in the table 4.  Also see paragraphs [0056]-[0057].
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Wang and Park to incorporate Webb’s teachings wherein the frame width value and the frame height value indicate a maximum size of a frame width and a frame height in the compressed video bitstream when a value of the SPS in stream value is either 0 or 1.  The motivation for performing such a modification in the proposed combination of Wang and Park is to successfully decode slices.

As per claim 17, most of the limitations of this claim have been noted in the above rejection of claims 1 and 2 as noted in the combination of Wang and Webb (See Webb [0007], and [0056]-[0057] and Wang [0136]).

As per claims 3, 11, 13, the combination of Wang and Webb further teaches wherein, when the frame width value and the frame heigh value in the decoder configuration record are values greater than zero, the SPS_in_stream value is not used for determining the largest values of the frame width and the frame height for the compressed video bitstream (See Wang [0136]); and wherein the SPS_in_stream value is set to one to indicate that the SPS in the video bitstream carries the largest values for the frame width and the frame height (See Wang [0136]).

6.	Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seregin et al. (US Patent Application Publication no. 2015/0016500).

Regarding claim 18, Seregin discloses a video encoding device (See Seregin [0035]) comprising: a processor further configured to: read a video bitstream; parse network abstraction layer (NAL) units in the video bitstream (See Seregin [0070]); identify a value of temporal identification (temporal ID) of each NAL unit (See  Seregin [0155]); encode sub-samples according to the value of the temporal ID for each NAL unit to generate a compressed video bitstream (See Seregin [0029], [0070] and [0155]); and a communication interface operably coupled to the processor, the communication interface configured to transmit the compressed video bitstream (See Seregin [0029] and[0038]).

As per claim 20, most of the limitations of this claim have been noted in the above rejection of claim 18.  In addition, Seregin further discloses the compressed bitstream includes metadata identifying that the sub-samples are grouped based on the temporal ID (See Seregin [0124], [0155] and [0161]).

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US Patent Application Publication no. 2015/0016500) in view of Wang et al. (US Patent Application Publication no. 2013/0195205).

As per claim 19, most of the limitations of this claim have been noted in the above rejection of claim 18.
	It is noted that Seregin is silent about frame width value and a frame height value in the decoder configuration record, whether largest values for a frame width and a frame height for the compressed video bitstream are indicated by the frame width value and frame height value in the decoder configuration record.
	However, Wang teaches frame width value and a frame height value in the decoder configuration record, whether largest values for a frame width and a frame height for the compressed video bitstream are indicated by the frame width value and frame height value in the decoder configuration record (See Wang  [0149] and [0136] “pictureWidthInLumaPixels may indicate the decoded picture width in units of luma pixels, for the stream to which this configuration record applies. pictureHeightInLumaPixels may indicate the decoded picture height in units of luma pixels, for the stream to which this configuration record applies”).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Seregin to incorporate Wang’s teachings wherein frame width value and a frame height value in the decoder configuration record, whether largest values for a frame width and a frame height for the compressed video bitstream are indicated by the frame width value and frame height value in the decoder configuration record.  The motivation for performing such a modification in Seregin is for normalization of visual presentation to track height and width of visual samples.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424